Citation Nr: 1034281	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-39 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk







INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the RO issued a statement of the case in 
December 2008 with regard to the Veteran's claim for service 
connection for right ear hearing loss.  However, the Veteran 
specifically excluded that issue when he filed a VA Form 9 in 
December 2008 in order to perfect the current appeal.  As such, 
that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 
20.302 (2009).


FINDING OF FACT

Left ear hearing loss has been linked by competent evidence to 
the Veteran's noise exposure in service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim for 
service connection for left ear hearing loss, the Board finds 
that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2009).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he experienced significant acoustic 
exposure during service due to frequent and close proximity to 
mortar explosions and artillery fire.  The Veteran claims that 
such acoustic exposure had a negative impact on hearing loss in 
his left ear while in service, which has continued to 
substantially deteriorate and increase in severity over time.  
The Veteran further states that since military service he has not 
been exposed to abnormal acoustic exposure occupationally or 
recreationally.  His DD Form 214 reflects that his military 
occupational specialty was a field artillery batteryman.  
Therefore, noise exposure is conceded. 

In April 2007, the Veteran underwent a private audiological 
examination.  On 
that occasion, he described his military noise exposure.  
Audiometric testing documented mild to severe sloping 
sensorineural hearing loss of the left ear.  With regard to the 
question of whether the Veteran's hearing loss was due to his 
reported military noise exposure, the examiner stated that it is 
highly likely that the Veteran's hearing loss can be attributed 
to the impulse noise exposure experienced while serving in the 
military.

In January 2008, the Veteran underwent a VA audiological 
examination.  On this occasion, he described his military noise 
exposure.  Audiometric testing documented mild to severe mixed 
hearing loss of the left ear.  The examiner stated that hearing 
loss was not documented at discharge.  Consequently, without 
further rationale, the VA examiner summarily stated that it is 
not at least as likely as not that the Veteran's hearing loss is 
related to his military noise exposure.

To the contrary, however, the Board notes an August 1972 report 
of medical history, given by the Veteran only days prior to his 
discharge from the military, wherein the Veteran indicated that 
he was experiencing hearing loss.  This fact was confirmed by an 
audiogram indicating a slight worsening of hearing in the left 
ear as compared to the audiogram performed at his July 1968 
enlistment examination, though not to any compensable degree, or 
sufficient to be defined as a disability under 38 C.F.R. § 3.385.  
A puretone threshold of 35 decibels was noted at 6000 Hertz, 
however.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss).

The Board finds the Veteran's testimony and statements regarding 
his military noise exposure to be consistent with his military 
occupational specialty and to be credible.  Significantly, the 
private audiologist opined that the Veteran's hearing loss began 
in the military.  The Board has determined that the VA examiner 
did not provide adequate supporting rationale for her opinion, as 
the conclusion was based solely upon what the examiner 
erroneously determined to be silent service treatment records 
when in fact, the Veteran reported a history of hearing loss on 
the August 1972 report of medical history prior to his service 
discharge.  Furthermore, the VA examiner failed to account for 
the possibility of any long-term hearing effects resulting from 
the Veteran's conceded military noise exposure.  Therefore, after 
resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports a grant of service 
connection for the Veteran's left ear hearing loss.


ORDER

Entitlement to service connection for left ear hearing loss is 
granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


